IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1668 Disciplinary Docket No. 3
                                           :
HARRY VINCENT CARDONI                      :   No. 210 DB 2010
                                           :
                                           :   Attorney Registration No. 33985
                                           :
PETITION FOR REINSTATEMENT                 :   (Luzerne County)




                                        ORDER

PER CURIAM
       AND NOW, this 12th day of March, 2020, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).